QUESTION: Is a personal long distance telephone call to a traveler's spouse a reimbursable travel expense?
SUMMARY: Under s. 112.061(8)(d), F.S., a traveler may be reimbursed for long distance telephone calls necessarily made in connection with the traveler's official duties; however, personal long distance calls to the traveler's spouse are not a reimbursable "communication expense" under the statute. Your question is answered in the negative. Under the express terms of the Uniform Travel Expense Law, s. 112.061(3)(b), F.S., reimbursable expenses of travelers . . . shall be limited to those expenses necessarily incurred by them in the performance of a public purpose authorized by law to be performed by the agency and must be within the limitations prescribed by this section. (Emphasis supplied.) While s. 112.061(8)(d), id., specifically authorizes a traveler to be reimbursed for "communication expense," this section must read in pari materia with s.112.061(3)(b), supra, and s. 112.061(12), as amended by Ch. 74-365, Laws of Florida, requiring the traveler to sign a travel voucher certifying, among others, to the truth and correctness of his claim for travel expenses and that the travel expenses "were actually incurred by the traveler as necessary in the performance of official duties, . . . ." (Emphasis supplied.) A telephone call to one's spouse to assure him or her of a safe arrival or the date and time of the traveler's return might be necessary for the maintenance of domestic tranquillity and the personal convenience of the traveler; however, such a personal communication cannot be said to be necessary in the performance of the traveler's official duties. In sum, insofar as telephone calls are concerned, the communication expense specifically authorized by s. 112.061(8)(d), supra, as a reimbursable travel expense refers to calls which are directly related to, and necessarily made in connection with, the traveler's official duties. Telephone calls necessitated by considerations personal to the traveler are not reimbursable as a communication expense of the traveler.